DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/04/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 08/04/2022, with respect to the rejections of claims 1-14 under Double Patenting and 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa US 2004/0098480 A1 in view of Taylor et al. US 2017/0228201 A1 (hereinafter referred to as Taylor) and further in view of Ohno US 2013/0188221 A1.

Referring to claim 7, Sekizawa discloses a computing device (figs.1 and 16, console unit 20) for operating multiple client printing systems (fig.1, first-type areas 2 (2a-2c)), comprising: 
   a processor (fig.26, CPU 130); 
   memory (fig.26, RAM 132) in electronic communication with the processor (fig.26); and instructions stored in the memory ([0226]), wherein the instructions are executable to:      
        instantiate a printing manager instance for each of the multiple client printing systems, wherein each printing manager instance manages single client printing system ([0235]-[0240]) (Note: the CPU 130 executes the console program to create a printing monitoring (printing manager instance) for each first-type area 2, wherein each printing monitoring (printing manager instance) monitors (manages) each first-type area 2); and  
         present a data structure comprising an object associated with each of the multiple client printing systems, wherein the data structure includes an administrative account object and printer objects (fig.35, [0241] and [0249]) (Note: the reference discloses a table (data structure) that includes a customer name object (administrative account) displayed in the list viewer area 50a of the main window and printer objects displayed in the list viewer area 50b (associated with the customer name object (administrative account)).
     Sekizawa fails to disclose wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system.
     However, in the same field of endeavor of client system art, Taylor discloses wherein each printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system (figs.1, 4; [0044]-[0056] and [0070]-[0085]) (Note: reference discloses a printing monitoring for each of  multiple client printing systems, wherein each printing monitoring manages configuration of printer drivers to utilize cloud printing for each client printing system).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the computing device of Sekizawa with a concept wherein a printing manager instance manages configuration of printer drivers to utilize printing cloud software for a single client printing system as taught by Taylor for the advantages of providing a driver management of printers.   
    Sekizawa in view of Taylor fails to disclose wherein user permissions data indicates whether a user account has access to each manager instance.
    However, in the same field of endeavor of client system art, Ohno discloses wherein user permissions data indicates whether a user account has access to each manager instance (figs.19A-19C, 20A-20B, [0109]-[0112] and [0115]) (Note: the reference discloses user access rights to different printing systems, wherein user access right indicates whether a user account has access to each printing instance).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the computing device of Sekizawa in view of Taylor with a concept wherein user permissions data indicates whether a user account has access to each manager instance as taught by Ohno for the advantages of providing a structure for reducing security threats in management of multiple client printing systems.   

Referring to claim 8, Sekizawa in view of Taylor and Ohno discloses the computing device of claim 7. Sekizawa discloses wherein the instructions are executable to determine a number of installed printers for each of the multiple client printing systems ([0293]-[0294]) (Note: the reference discloses wherein the console unit 20 keeps track of the number of the network printers P installed in the customer unit. Thus, the console unit 20 determines a number of installed printers for each of the multiple client printing systems).

Referring to claim 9, Sekizawa in view of Taylor and Ohno discloses the computing device of claim 7. Sekizawa further discloses wherein the instructions are executable to determine one or more folders for the data structure, wherein each of the one or more folders includes one or more of the objects associated with one or more of the multiple client printing systems ([0224] and figs.28-29) (Note: in the database 23, the reference discloses folders for the table (data structure), wherein each of the folders includes objects associated with the multiple printers associated with customers).

Referring to claim 1, the same ground of rejection provided for claim 7 is applicable herein.
Referring to claim 2, the same ground of rejection provided for claim 9 is applicable herein.
Referring to claim 14, the same ground of rejection provided for claim 7 is applicable herein. Sekizawa further discloses a non-transitory tangible computer-readable medium storing computer executable code ([0226]) (Note: the CPU 130 executes the operating system program and the console program expanded in the RAM 132).

5.      Claim 3 and 10 are rejected under 35 U.S.C.103 as being unpatentable over Sekizawa in view of Taylor and Ohno, and further in view of Ito US 2012/0210442 A1.

Referring to claim 3, Sekizawa in view of Taylor and Ohno discloses the method of claim 2, except determining user permissions, comprising granting or restricting access to at least one of the objects or one or more folders for a user account. 
However, in the same field of endeavor of client system art, Ito discloses determining user permissions, comprising granting or restricting access to at least one of the objects or one or more folders for a user account ([0324]) (Note: the reference disclose granting permission to use the at least one of the application programs of the purchased group based on recorded license identifier. Thus, granting access to one or more folders for a user account).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Sekizawa in view of Taylor and Ohno with the teachings of Ito for the advantages of preventing unauthorized access to objects or folders for a user account.   

Referring to claim 10, the same ground of rejection provided for claim 3 is applicable herein.

6.      Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa in view of Taylor and Ohno, and further in view of Taylor US 2004/0227973 A1.
Referring to claim 4, Sekizawa in view of Taylor and Ohno discloses the method of claim 1, except sharing settings or resources across multiple printing manager instances.
     However, in the same field of endeavor of client system art, Taylor (US 2004/0227973 A1) sharing settings or resources across multiple printing manager instances ([0019]) (Note: By using the administrator tool, the printer properties (settings) from a printer properties profile are copied to a central repository for storage. Then these properties (settings) can be transferred from the central repository to one or more client computers to configure the printer properties on the client computers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Sekizawa in view of Taylor and Ohno with the teachings of Taylor (US 2004/0227973 A1) for the advantages of increasing network administrator productivity by automating the distribution and management of applications, enabling central maintenance of the user's application requirements and the management of a large number of desktops.   

Referring to claim 11, the same ground of rejection provided for claim 4 is applicable herein.

7.     Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa in view of Taylor and Ohno, further in view of  Nishida US 2016/0253132 A1, and furthermore in view of Taylor US 2004/0227973 A1.

Referring to claim 5, Sekizawa in view of Taylor and Ohno discloses the method of claim 1, except sharing printer drivers and printer profiles across a plurality of the multiple client printing systems. 
     However, in the same field of endeavor of client system art, Nishida discloses sharing printer drivers across a plurality of the multiple client printing systems ([0014]) (Note: The administrator distributes the printer drivers across client PCs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Sekizawa in view of Taylor and Ohno with the teachings of Nishida for the advantages of providing a printer driver program that can improve printing convenience.   
     Sekizawa in view of Taylor, Ohno and Nishida fails to disclose sharing printer profiles across a plurality of the multiple client printing systems.
     However, in the same field of endeavor of client system art, Taylor (US 2004/0227973 A1) discloses sharing printer profiles across a plurality of the multiple client printing systems ([0019]) (Note: By using the administrator tool, the printer properties from a printer properties profile are copied to a central repository for storage. Then these properties can be transferred from the central repository to one or more client computers to configure the printer properties on the client computers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Sekizawa in view of Taylor, Ohno and Nishida with the teachings of Taylor (US 2004/0227973 A1) for the advantages of increasing network administrator productivity by automating the distribution and management of applications and enabling central maintenance of the user's application requirements and the management of a large number of desktops.   

Referring to claim 12, the same ground of rejection provided for claim 5 is applicable herein.

8.    Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekizawa in view of Taylor and Ohno, and further in view of Richardson et al. US 2018/0018613 A1 (hereinafter referred to as Richardson).

Referring to claim 6, Sekizawa in view of Taylor and Ohno discloses the method of claim 1, except setting a global printing manager instance configuration and applying the global printing manager instance configuration to a plurality of the printing manager instances.
However, in the same field of endeavor of client system art, Richardson discloses a concept of setting a global manager instance configuration and applying the global manager instance configuration to a plurality of the manager instances ([0035]) (Note: the reference discloses creating (setting) an original template (global manager instance configuration) and applying the original template (global manager instance configuration) to all instance records).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the client system of Sekizawa in view of Taylor and Ohno with the teachings of Richardson for the advantages of increasing productivity of a client printing system’s management by reducing the time required to create printing manager instances.  

With respect to claim 13, the same ground of rejection provided for claim 6 is applicable herein.
Conclusion
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675